Case 1:20-cv-01062-SCY-LF Document 1-2 Filed 10/14/20 Page 1 of 27




                            EXHIBIT A
Case 1:20-cv-01062-SCY-LF Document 1-2 Filed 10/14/20 Page 2 of 27
Case 1:20-cv-01062-SCY-LF Document 1-2 Filed 10/14/20 Page 3 of 27
Case 1:20-cv-01062-SCY-LF Document 1-2 Filed 10/14/20 Page 4 of 27
Case 1:20-cv-01062-SCY-LF Document 1-2 Filed 10/14/20 Page 5 of 27
Case 1:20-cv-01062-SCY-LF Document 1-2 Filed 10/14/20 Page 6 of 27
Case 1:20-cv-01062-SCY-LF Document 1-2 Filed 10/14/20 Page 7 of 27
Case 1:20-cv-01062-SCY-LF Document 1-2 Filed 10/14/20 Page 8 of 27
Case 1:20-cv-01062-SCY-LF Document 1-2 Filed 10/14/20 Page 9 of 27
Case 1:20-cv-01062-SCY-LF Document 1-2 Filed 10/14/20 Page 10 of 27
       Case 1:20-cv-01062-SCY-LF Document 1-2 Filed 10/14/20 Page 11 of 27

                                                                                                      FILED
                                                                             8TH JUDICIAL DISTRICT COURT
                                                                                         TAOS COUNTY NM
STATE OF NEW MEXICO                                                                    FILED IN MY OFFICE
COUNTY OF TAOS                                                                            8/13/2020 3:25 PM
EIGHTH JUDICIAL DISTRICT COURT                                                  LAUREN M. FELTS-SALAZAR
                                                                                   DISTRICT COURT CLERK

DIANA MARTINEZ,                                                                                    BLK
        Plaintiff,

v.                                                             D-820-CV-2020-00165

WALMART STORES, INC.

        Defendant.

                         DEFENDANT WAL-MART STORES, INC.’S
                          ANSWER TO PLAINTIFF’S COMPLAINT

        Defendant Walmart Stores, Inc. (“Wal-Mart” or “Defendant”), by and through its counsel,

Modrall, Sperling, Roehl, Harris & Sisk, P.A. (Megan T. Muirhead and Kevin D. Pierce), hereby

answers Plaintiff’s Complaint as follows:

     1. Wal-Mart is without sufficient information to form a belief as to the truth of the allegations

        contained in Paragraph 1 of Plaintiff’s Complaint, and therefore denies them.

     2. With regard to the allegations in Paragraph 2 of the Complaint, Wal-Mart states that Wal-

        Mart Stores East, L.P. owns and operates the store at issue in Plaintiff’s Complaint and that

        Wal-Mart Stores East, L.P. is authorized to do business in the State of New Mexico.

     3. With regard to the allegations in Paragraph 3 of the Complaint, Wal-Mart states that Wal-

        Mart Stores East, L.P. owns and operates the store at issue in Plaintiff’s Complaint and that

        Wal-Mart Stores East, L.P. is a Delaware limited partnership that is registered to and does

        business in the State of New Mexico.

     4. With regard to the allegations in Paragraph 4 of the Complaint, Wal-Mart admits that with

        respect to the types of claims asserted in this case Wal-Mart is self-insured.



                                                  1
  Case 1:20-cv-01062-SCY-LF Document 1-2 Filed 10/14/20 Page 12 of 27




5. With regard to the allegations in Paragraph 5 of the Complaint, Wal-Mart admits that the

   incident at issue in the Complaint is alleged to have occurred in Taos County, State of New

   Mexico, but to the extent Plaintiff alleges that other facts are material to this matter Wal-

   Mart is without sufficient information to form a belief as to the truth of those allegations

   and therefore denies them.

6. Paragraph 6 of the Complaint states a legal conclusion to which no response is required.

   To the extent a response is deemed necessary, Wal-Mart does not contest subject matter

   jurisdiction at this time but reserves its right to do so.

7. Paragraph 7 of the Complaint states a legal conclusion to which no response is required.

   To the extent a response is deemed necessary, Wal-Mart does not contest personal

   jurisdiction at this time but reserves its right to do so.

8. Paragraph 8 of the Complaint states a legal conclusion to which no response is required.

   To the extent a response is deemed necessary, Wal-Mart does not contest venue at this time

   but reserves its right to do so.

                    ALLEGED FACTS COMMON TO ALL COUNTS

9. Wal-Mart is without sufficient information to form a belief as to the truth of the allegations

   contained in Paragraph 9 of Plaintiff’s Complaint, and therefore denies them.

10. The allegations in paragraph 10 of the Complaint are confusing, vague and ambiguous with

   respect to the word, “permitted.” Wal-Mart does not dispute that its facility was open to

   members of the public including Plaintiff but denies that “permits” are issued with respect

   to entering its facility.

11. The allegations in paragraph 11 of the Complaint are confusing, vague and ambiguous with

   respect to the word, “permitted.” Wal-Mart does not dispute that its facility was open to



                                               2
  Case 1:20-cv-01062-SCY-LF Document 1-2 Filed 10/14/20 Page 13 of 27




   members of the public including Plaintiff but denies that “permits” are issued with respect

   to entering its facility.

12. In response to the allegations in paragraph 12 of the Complaint, Wal-Mart admits the

   incident in Plaintiff’s Complaint is alleged to have occurred while Plaintiff was inside the

   store.

13. With regard to the allegations in Paragraph 13 of the Complaint, Wal-Mart is without

   sufficient information to form a belief as to the truth of the allegations contained in

   Paragraph 13 of Plaintiff’s Complaint, and therefore denies them.

14. Wal-Mart admits the allegations in Paragraph 14 of the Complaint.

15. With regard to the allegations in Paragraph 15 of the Complaint, Wal-Mart is without

   sufficient information to form a belief as to the truth of the allegations contained in

   Paragraph 15 of Plaintiff’s Complaint, and therefore denies them.

16. With regard to the allegations in Paragraph 16 of the Complaint, Wal-Mart is without

   sufficient information to form a belief as to the truth of the allegations contained in

   Paragraph 16 of Plaintiff’s Complaint, and therefore denies them.

                           COUNT 1: ALLEGED NEGLIGENCE

17. With respect to Paragraph 17 of the Complaint, Wal-Mart incorporates all of its answers,

   statements, and defenses to the allegations in the preceding paragraphs as if set forth fully

   herein.

18. Paragraph 18 of the Complaint calls for a legal conclusion to which no response is required.

   To the extent a response is deemed necessary, Wal-Mart denies any duties beyond those

   set forth under New Mexico statutory or common law.




                                             3
  Case 1:20-cv-01062-SCY-LF Document 1-2 Filed 10/14/20 Page 14 of 27




19. Paragraph 19 of the Complaint calls for a legal conclusion to which no response is required.

   To the extent a response is deemed necessary, Wal-Mart denies any duties beyond those

   set forth under New Mexico statutory or common law.

20. Wal-Mart denies the allegations in Paragraph 20 of Plaintiff’s Complaint.

21. Wal-Mart denies the allegations in Paragraph 21 of Plaintiff’s Complaint.

22. The allegations in Paragraph 22 of the Complaint are vague and ambiguous in their

   reference to multiple “Defendants” and to multiple “Plaintiffs.” Wal-Mart is thus without

   sufficient information to form a belief as to the truth of the allegations contained in

   Paragraph 22 of Plaintiff’s Complaint, and therefore denies them.

                      COUNT 2: ALLEGED PREMISE LIABILITY

23. With respect to Paragraph 23 of the Complaint, Wal-Mart incorporates all of its answers,

   statements, and defenses to the allegations in the preceding paragraphs as if set forth fully

   herein.

24. Paragraph 24 of the Complaint calls for a legal conclusion to which no response is required.

   To the extent a response is deemed necessary, Wal-Mart denies any duties beyond those

   set forth under New Mexico statutory or common law.

25. Paragraph 25 of the Complaint calls for a legal conclusion to which no response is required.

   To the extent a response is deemed necessary, Wal-Mart denies any duties beyond those

   set forth under New Mexico statutory or common law.

26. Paragraph 26 of the Complaint calls for a legal conclusion to which no response is required.

   To the extent a response is deemed necessary, Wal-Mart denies any duties beyond those

   set forth under New Mexico statutory or common law.




                                             4
  Case 1:20-cv-01062-SCY-LF Document 1-2 Filed 10/14/20 Page 15 of 27




27. Paragraph 27 of the Complaint calls for a legal conclusion to which no response is required.

   To the extent a response is deemed necessary, Wal-Mart denies any duties beyond those

   set forth under New Mexico statutory or common law.

28. Paragraph 28 of the Complaint is vague and ambiguous in its reference to “Plaintiff.” Wal-

   Mart assumes that the allegation is directed at Wal-Mart and will respond accordingly.

   Wal-Mart denies the allegations in Paragraph 28.

29. Wal-Mart denies the allegations in Paragraph 29 of the Complaint..

30. Wal-Mart denies the allegations in Paragraph 30 of the Complaint..

                         COUNT 3 – ALLEGED SPOLIATION

31. With respect to Paragraph 31 of the Complaint, Wal-Mart incorporates all of its answers,

   statements, and defenses to the allegations in the preceding paragraphs as if set forth fully

   herein.

32. Wal-Mart is without sufficient information to form a belief as to the truth of the allegations

   contained in Paragraph 32 of Plaintiff’s Complaint, and therefore denies them.

33. With regard to the allegations in Paragraph 33 of the Complaint, Wal-Mart admits that it

   received a letter of representation from Plaintiff’s counsel and was therefore aware that a

   lawsuit was possible, but Wal-Mart denies the remaining allegations in Paragraph 33.

34. With regard to the allegations in Paragraph 34 of the Complaint, Wal-Mart denies that it

   had any duty to produce video pre-litigation but states that it will do so during the course

   of discovery in this case.

35. Wal-Mart denies the allegations in Paragraph 35 of the Complaint.




                                              5
  Case 1:20-cv-01062-SCY-LF Document 1-2 Filed 10/14/20 Page 16 of 27




36. With regard to the allegations in Paragraph 36 of the Complaint, Wal-Mart denies that it

   had any duty to promptly produce a copy of the video and denies the remaining allegations

   in Paragraph 36 of the Complaint.

37. Paragraph 37 of the Complaint is vague and ambiguous in its reference to “this action.”

   Wal-Mart is thus without sufficient information to form a belief as to the truth of the

   allegations contained in Paragraph 37 of Plaintiff’s Complaint, and therefore denies them.

38. Wal-Mart denies the allegations in paragraph 38 of the Complaint.

                    COUNT 4 – ALLEGED VICARIOUS LIABILITY

39. With respect to Paragraph 39 of the Complaint, Wal-Mart incorporates all of its answers,

   statements, and defenses to the allegations in the preceding paragraphs as if set forth fully

   herein.

40. Wal-Mart admits the allegations in Paragraph 40 of the Complaint.

41. Wal-Mart admits the allegations in Paragraph 41 of the Complaint to the extent placement

   of display signs constitutes part of a particular employee’s job responsibilities.

42. With regard to the allegations in Paragraph 42, Wal-Mart denies that placement of display

   signs constitutes part of every employee’s job responsibilities, but admits that certain

   employees are responsible for placement of display signs.

43. Wal-Mart is without sufficient information to form a belief as to the truth of the allegations

   contained in Paragraph 43 of Plaintiff’s Complaint, and therefore denies them.

44. Wal-Mart is without sufficient information to form a belief as to the truth of the allegations

   contained in Paragraph 44 of Plaintiff’s Complaint, and therefore denies them.

45. Paragraph 45 of the Complaint states a legal conclusion to which no response is required.

   To the extent a response is deemed necessary, Wal-Mart is without sufficient information



                                              6
      Case 1:20-cv-01062-SCY-LF Document 1-2 Filed 10/14/20 Page 17 of 27




       to form a belief as to the truth of the allegations contained in Paragraph 45 of Plaintiff’s

       Complaint, and therefore denies them.

   46. Wal-Mart denies the allegations in Paragraph 46 of the Complaint..

   47. Wal-Mart is without sufficient information to form a belief as to the truth of the allegations

       contained in Paragraph 47 of Plaintiff’s Complaint, and therefore denies them.

   48. Wal-Mart expressly and affirmatively denies all allegations not expressly admitted herein,

       including Plaintiff’s claims for relief in the unnumbered WHEREFORE paragraph at the

       end of the Complaint.

                                 AFFIRMATIVE DEFENSES

                                       FIRST DEFENSE

       Plaintiff’s Complaint should be dismissed or denied for failure to state a claim upon which

relief can be granted.

                                      SECOND DEFENSE

       As a further, separate, and alternative defense, Wal-Mart states that to the extent that

Plaintiff has suffered any damage or injury, which Wal-Mart expressly denies, Plaintiff and/or

third parties over whom Wal-Mart is not responsible proximately caused and are liable for any

such injury or damage.

                                       THIRD DEFENSE

       As a further, separate, and alternative defense, Wal-Mart states that to the extent that

Plaintiff has suffered any damages, which Wal-Mart expressly denies, Plaintiff failed to mitigate

her damages.




                                                 7
      Case 1:20-cv-01062-SCY-LF Document 1-2 Filed 10/14/20 Page 18 of 27




                                      FOURTH DEFENSE

       As a further, separate, and alternative defense, Wal-Mart states that to the extent that it is

liable for any alleged damage or injury, which Wal-Mart expressly denies, the negligence and fault

of persons and entities other than Wal-Mart (whether or not parties to this action) were a proximate

cause of Plaintiff’s alleged injury and damages, and any recovery that might otherwise ensue must

either be barred or reduced accordingly under the doctrine of comparative negligence and fault.

                                        FIFTH DEFENSE

       As a further, separate, and alternative defense, Wal-Mart states that Plaintiff’s claims are

barred in whole or in part by Plaintiff’s failure to meet her common law and statutory duties to

exercise reasonable care for her own safety.

                                        SIXTH DEFENSE

       As a further, separate and alternative defense, Wal-Mart states that upon information and

belief, some or all of the injuries alleged in the Complaint were caused by preexisting medical

conditions, subsequent medical conditions, and the natural course of those conditions of Plaintiff,

by an idiosyncratic reaction, operation of nature, or act of God, for which Wal-Mart is not

responsible.

                                      SEVENTH DEFENSE

       As a further, separate, and alternative defense, Wal-Mart states that the clams of Plaintiff

are barred, and/or her damages should be apportioned, to the extent the alleged injuries claimed

by Plaintiff are the proximate result of Plaintiff’s pre-existing condition and/or subsequent injury.




                                                 8
      Case 1:20-cv-01062-SCY-LF Document 1-2 Filed 10/14/20 Page 19 of 27




                                       EIGHTH DEFENSE

       As a further, separate and alternative defense, Wal-Mart is entitled to set-off/off-set any

damages awarded against it by amounts claimant recovered or received, or will receive, with

respect to the same injuries/damages claimed in this lawsuit or related lawsuits.

                                        NINTH DEFENSE

      No award of punitive damages can be made to Plaintiff because, among other things:

               a.       Such an award of punitive damages would amount to a deprivation of
Defendant’s property without due process of law, in violation of the provisions of the United States

and New Mexico Constitutions, and would otherwise violate due process.

               b.       No legislation has been passed authorizing punitive damages in civil actions

such as this or placing any limit on the amount of punitive damages actually recoverable in such

actions.

               c.       The criteria which would be used in determining whether punitive damages

could be awarded are impermissibly vague, imprecise and inconsistent, and therefore violate the

due process provisions of the United States and New Mexico Constitutions.

               d.       An award of punitive damages in this civil action would amount to an

excessive fine, in violation of the provisions of the United States and New Mexico Constitutions.

               e.       An award of punitive damages, which allows consideration of the relative

financial positions of the parties, violates the due process provisions of the United States and New

Mexico Constitutions.

               f.       An award of punitive damages in this action would violate the equal

protection clauses of the United States and New Mexico Constitutions and would constitute cruel

and unusual punishment in violation of the provisions of those constitutions.




                                                 9
      Case 1:20-cv-01062-SCY-LF Document 1-2 Filed 10/14/20 Page 20 of 27




                                RESERVATION OF RIGHTS

       Wal-Mart hereby gives notice that it intends to rely upon such other defenses, available

under the applicable state laws or federal laws, as may become available or apparent during the

course of discovery in this case or otherwise, and hereby reserve the right to amend this Answer

to assert any such defenses.

       WHEREFORE, having fully answered the Complaint, Wal-Mart respectfully requests

that Plaintiff’s Complaint be dismissed with prejudice or, in the alternative, that judgment be

entered in favor of Wal-Mart to recover its costs and such other further relief as the Court deems

just and proper.

                                     Respectfully submitted,

                                     MODRALL SPERLING ROEHL HARRIS & SISK, P.A.

                                     By: /s/ Kevin D. Pierce
                                        Megan T. Muirhead (mmuirhead@modrall.com)
                                        Kevin D. Pierce (kdp@modrall.com)
                                        500 Fourth Street NW, Suite 1000
                                        P. O. Box 2168
                                        Albuquerque, NM 87103-2168
                                        (505) 848-1800
                                        Fax (505) 848-9710
                                        Attorneys for Wal-Mart Stores, Inc.




                                               10
      Case 1:20-cv-01062-SCY-LF Document 1-2 Filed 10/14/20 Page 21 of 27




                                 CERTIFICATE OF SERVICE

I hereby certify that on August 13, 2020 I filed the foregoing electronically and served all parties
of record via the Court’s Odyssey File & Serve System, which caused the following counsel to
be served by electronic means, as more fully reflected on the Notice of Electronic Filing:

       JoHanna C. Cox
       William McBride Legal Group, PA
       jcox@williammcbride.com
       Attorneys for Plaintiff

MODRALL SPERLING ROEHL HARRIS & SISK, P.A.

By:    /s/ Kevin D. Pierce
       Kevin D. Pierce

W3804664.DOCX




                                                 11
       Case 1:20-cv-01062-SCY-LF Document 1-2 Filed 10/14/20 Page 22 of 27

                                                                                                  FILED
                                                                         8TH JUDICIAL DISTRICT COURT
                                                                                     TAOS COUNTY NM
STATE OF NEW MEXICO                                                                FILED IN MY OFFICE
COUNTY OF TAOS                                                                        8/13/2020 3:25 PM
EIGHTH JUDICIAL DISTRICT COURT                                              LAUREN M. FELTS-SALAZAR
                                                                               DISTRICT COURT CLERK

DIANA MARTINEZ,                                                                                  BLK

        Plaintiff,

vs.                                                  No. D-820-CV-2020-00165

WALMART STORES, INC.,

        Defendant.

      DEFENDANT WALMART STORES, INC.’S TWELVE PERSON JURY DEMAND

        Defendant Walmart Stores, Inc. (“Wal-Mart”), by and through its counsel, Modrall,

Sperling, Roehl, Harris & Sisk, P.A., hereby demands trial by jury of an additional six (6) jurors

for a total of twelve (12) jurors in the above entitled and numbered cause on all legal issues so

triable. With this request, Wal-Mart tenders to the Clerk of the Court the sum of $150.00. On or

about May 28, 2020, Plaintiff demanded a six-person jury and, upon information and belief,

tendered the related fee of $150.00.

                                       MODRALL, SPERLING, ROEHL, HARRIS
                                         & SISK, P.A.

                                       By: /s/ Kevin D. Pierce
                                          Megan T. Muirhead
                                          Kevin D. Pierce
                                          Post Office Box 2168
                                          500 Fourth Street NW, Suite 1000
                                          Albuquerque, New Mexico 87103-2168
                                          Telephone: 505.848.1800
                                          mtm@modrall.com
                                          kdp@modrall.com
                                          Attorneys for Defendant Walmart Stores, Inc.
      Case 1:20-cv-01062-SCY-LF Document 1-2 Filed 10/14/20 Page 23 of 27




                              CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true and correct copy of the foregoing was served to counsel
of record via the Court’s Odyssey File & Serve System and by e-mail this 13th day of August,
2020:

       JoHanna C. Cox
       William McBride Legal Group, PA
       jcox@williammcbride.com
       Attorneys for Plaintiff


MODRALL, SPERLING, ROEHL, HARRIS
  & SISK, P.A.

By: /s/ Kevin D. Pierce
    Kevin D. Pierce


W3804652.DOCX
      Case 1:20-cv-01062-SCY-LF Document 1-2 Filed 10/14/20 Page 24 of 27

                                                                                                    FILED
                                                                           8TH JUDICIAL DISTRICT COURT
                                                                                       TAOS COUNTY NM
STATE OF NEW MEXICO                                                                  FILED IN MY OFFICE
COUNTY OF TAOS                                                                          8/13/2020 3:34 PM
EIGHTH JUDICIAL DISTRICT COURT                                                LAUREN M. FELTS-SALAZAR
                                                                                 DISTRICT COURT CLERK

DIANA MARTINEZ,                                                                                      DG

       Plaintiff,

v.                                                           D-820-CV-2020-00165

WALMART STORES, INC.

       Defendant.

                                CERTIFICATE OF SERVICE
       It is hereby certified that Defendant Wal-Mart Stores, Inc.’s First Set of Interrogatories,

Requests for Production, and Requests for Admission to Plaintiff along with this Certificate of

Service was served on Plaintiff’s counsel via the Court’s Odyssey File and Serve System on

August 13, 2020, as follows:

       JoHanna C. Cox
       William McBride Legal Group, PA
       jcox@williammcbride.com
       Attorneys for Plaintiff

                                      MODRALL, SPERLING, ROEHL, HARRIS
                                        & SISK, P.A.

                                      By: /s/ Kevin D. Pierce
                                         Megan T. Muirhead
                                         Kevin D. Pierce
                                         Post Office Box 2168
                                         500 Fourth Street NW, Suite 1000
                                         Albuquerque, New Mexico 87103-2168
                                         Telephone: 505.848.1800
                                         mtm@modrall.com
                                         kdp@modrall.com
                                         Attorneys for Defendant Walmart Stores, Inc.


W3808982.DOCX
     Case 1:20-cv-01062-SCY-LF Document 1-2 Filed 10/14/20 Page 25 of 27

                                                                                                 FILED
                                                                        8TH JUDICIAL DISTRICT COURT
                                                                                    TAOS COUNTY NM
STATE OF NEW MEXICO                                                               FILED IN MY OFFICE
COUNTY OF BERNALILLO                                                                 9/14/2020 4:46 PM
SECOND JUDICIAL DISTRICT COURT                                             LAUREN M. FELTS-SALAZAR
                                                                              DISTRICT COURT CLERK

Diana Martinez                                                                                 BLK
    Plaintiff.

V                                                                 D-820-CV2020-00165


WALMART STORES, INC,
    Defendants.

                               CERTIFICATE OF SERVICE

       COMES NOW Plaintiff by and through her attorneys of record, JoHanna C. Cox (William

McBride Law Group, P.A.) states that on June 19, 2020, she provided Defendant, WALMART

STORES, INC, with Plaintiffs’ First Requests Admission, via electronic mail. This Certificate of

Service was served on Defendants through the Court’s efiling system.


                                                   Respectfully Submitted,

                                                   Electronically Signed, JoHanna C. Cox
                                                   JoHanna C. Cox
                                                   William McBride Legal Group, P.A.
                                                   2155 Louisiana Blvd, Ste 2200
                                                   Albuquerque, NM 87110
                                                   Ph: 505.338.6945
                                                   Em: jcox@williammcbride.com
                                                   Attorney for Plaintiff.
      Case 1:20-cv-01062-SCY-LF Document 1-2 Filed 10/14/20 Page 26 of 27

                                                                                                 FILED
                                                                        8TH JUDICIAL DISTRICT COURT
                                                                                    TAOS COUNTY NM
STATE OF NEW MEXICO                                                               FILED IN MY OFFICE
COUNTY OF SANTA FE                                                                   9/25/2020 3:07 PM
                                                                           LAUREN M. FELTS-SALAZAR
EIGHTH JUDICIAL DISTRICT COURT                                                DISTRICT COURT CLERK

DIANA MARTINEZ,                                                                              FXR

     Plaintiff,

V                                                                 D-820-CV-2020-00165


WALMART STORES, INC.,
    Defendant.

                                  REQUEST FOR HEARING


    1. Assigned Judge: Honorable Emilio J. Chavez                 ______________________

    2. Type of Case: Tort Auto_____________________________________________

    3. Jury:_X___      Non-Jury:_____

    4. Dates of hearing presently set: None___________________________________

    5. Specific matter to be heard upon this request: Scheduling Conference

    6. Estimated total time required: 30 Minutes_______________________________

    7. Please allow all parties to appear telephonically.

Attached separate sheet listing names, addresses, and telephone numbers of all counsel and
parties pro se entitled to notice.


                                                     Respectfully submitted,
                                                     By /s/ JoHanna C. Cox
                                                     JoHanna C. Cox, Esq.
                                                     WILLIAM MCBRIDE LAW GROUP, P.A.
                                                     Attorney for Plaintiff
                                                     2155 Louisiana Boulevard NE, Suite 2200
                                                     Albuquerque, NM 87110
                                                     Telephone: (505) 338-6945
                                                     JCox@williammcbride.com
     Case 1:20-cv-01062-SCY-LF Document 1-2 Filed 10/14/20 Page 27 of 27




ALL PARTIES ENTITILE TO NOTICE:

JoHanna C. Cox
WILLIAM MCBRIDE LAW GROUP, P.A.
2155 Louisiana Boulevard NE, Suite 2200
Albuquerque, NM 87110
Telephone: 505.338.6943
Attorneys for Plaintiff.

Megan T. Muirhead
Kevin D. Pierce
MODRALL SPERLING ROEHL HARRIS & SISK, PA
500 Fourth Street NW, Suite 1000
P.O. Box 2168
Albuquerque, NM 87103-2168
Telephone: 505.848.1800
Attorneys for Wal-Mart Stores, Inc..


 /s/ JoHanna C. Cox
JoHanna C. Cox
